Decision on Petition under 37 C.F.R. 1.103(a) for       Suspension of Examination

Applicant filed the petition on 10 May 2021 to request suspension of the examination of the instant application for a period of three (3) months under 37 CFR 1.103(a) for the following reasons:
Applicant has numerous applications undergoing simultaneous prosecution.  In the present request, applicant requests the suspension pending resolution of application 15/090460, which had a petition filed regarding the correction of priority.

Rule 37 C.F.R. 1.103(a) states:
On request of the applicant, the Office may grant a suspension of action by the Office under this paragraph for good and sufficient cause. The Office will not suspend action if a reply by applicant to an Office action is outstanding. Any petition for suspension of action under this paragraph must specify a period of suspension not exceeding six months. Any petition for suspension of action under this paragraph must also include:
(1)    A showing of good and sufficient cause for suspension of action; and
(2)    The fee set forth in § 1.17(g), unless such cause is the fault of the Office.




The record indicates:
On 10 May 2021, Applicant had submitted a response to the action dated 10 March 2021, Office action;
The petition is determined to include a sufficient cause for suspension for the reasons explained above; and 
Applicant provided the proper fee set forth in §1.17(g).

As set forth above, the petition meets the requirements under 37 CFR 1.103(a); and therefore, action by the Office on the instant application is suspended for a period of three (3) months from the date of this decision letter. At the end of this period. Applicant is required to notify the Examiner and request commencement of prosecution or a further suspension. See MPEP 709. If Applicant wishes to commence prosecution earlier than the expiration of the three (3) month period, the Examiner should be notified.

Suspension of action under 37 CFR § 1.103(a)-(d) at the applicant's request will cause a reduction in patent term adjustment accumulated (if any) under 37 CFR § 1.703. The reduction is equal to the number of days beginning on the date a request for suspension of action was filed and ending on the 

The period for suspension will be three (3) months from the date of this decision.

Any inquiries related to this decision may be directed to Supervisory Patent Examiner William Gilbert at 571.272.9055.

/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649